Order of the Supreme Court, Nassau County, dated June 22, 1967, which denied defendant’s motion for a physical examination of the infant plaintiff, reversed, with $10 costs and disbursements, and motion granted. The examination shall be held at a time and place agreeable to the parties or, if they cannot agree, at a time and place to be set by Special Term. In our opinion, unusual and unanticipated conditions have developed since the action was placed on the calendar. Accordingly, appellant’s motion for a physical examination of the infant plaintiff should have been granted (cf. Appellate Division Rules, Second Dept, part 7, rule VII; Morrison v. Sam Snead Schools of Golf of N. Y., 13 A D 2d 986). Christ, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.